Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
	The following is a statement of reasons for the indication of allowable subject matter:
	Geier et al. (US 2006/0162422) discloses a gas sensor of the general form required by claim 1, including a plate-shaped sensor element 20 comprising a heater and at least one cell, a metal shell which has a through hole penetrating therethrough in the direction of the axial line and which surrounds a periphery of the sensor element; and a filled member filled with a filling material between an inner side surface of the metal shell and an outer surface of the sensor element so as to seal a gap between the metal shell and the sensor element 32, the filled member having a front end and a rear end, the sensor element being configured to be heated to a set temperature by the heater. Geier fails to disclose wherein the temperature reference position is a position of a region in which electrodes constituting a detection cell configured to detect a specific gas component in the measurement target gas overlap and the particular dimensions of lengths LE and LA as required by claim 1.
Even if each of these dimensions could be found in separate references, there appears to be no teaching or suggestion in the prior art of all these dimensional limitations in combination with each other and with the specific elements claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIS R KESSEL whose telephone number is (571)270-7698.  The examiner can normally be reached on Monday-Thursday, 8AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V. Van can be reached on (571) 272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


MARIS R. KESSEL
Primary Examiner
Art Unit 1795



/MARIS R KESSEL/Primary Examiner, Art Unit 1795